        Case 2:02-cr-00813-TJS Document 264 Filed 08/11/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :     CRIMINAL ACTION
                                       :
           v.                          :     NO. 02-813-02
                                       :
RONALD MAPP                            :

                                      ORDER

      NOW, this 10th day of August, 2021, upon consideration of the defendant’s Motion

for Compassionate Release (Document No. 249), the government’s response, the

government’s supplemental response and the defendant’s reply, it is ORDERED that the

motion is DENIED.



                                             /s/ Timothy J. Savage
                                             TIMOTHY J. SAVAGE, J.
